Citation Nr: 0112621	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a gunshot wound to the left calf, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from January 1971 to December 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision by the Columbia, 
South Carolina RO.

The Board notes that in a June 2000 rating decision, the RO 
denied service connection for a back disability and a right 
leg disability, both secondary to service-connected 
postoperative residuals of a gunshot wound to the left calf, 
on the basis that the veteran's claims for these benefits 
were not well grounded.  The RO notified the veteran of these 
determinations in August 2000.  To date, the record does not 
reflect that the veteran has disagreed with either of these 
determinations, and as such, none of these claims are before 
the Board.  Recently, however, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law provides, among other things, that any 
veteran whose claim was denied or dismissed by VA, the United 
States Court of Appeals for Veterans Claims (Court) or the 
United States Court of Appeals for the Federal Circuit from 
July 14, 1999, to November 9, 2000, on the basis that it was 
not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107(a) (1999), may have his claim 
readjudicated under the new law.  In light of the newly 
enacted statute, the matter is referred to the RO for 
appropriate action.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REMAND

The veteran contends that his service-connected postoperative 
residuals of a gunshot wound to the left calf are more 
disabling than currently evaluated.  The Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required. 

In evaluating muscle injury, consideration must be given to 
the extent of the original injury.  The evidence of record 
notes that the veteran sustained a gunshot wound to the left 
calf during service; however, the treatment records from this 
injury are not contained in the evidence of record.  The 
Board notes that the duty to assist includes, but is not 
limited to, obtaining complete service medical records.

Additionally, in a September 1991 statement the veteran 
reported that his service-connected disability caused him 
"pain that will never improve."  During a December 2000 
travel Board hearing, the veteran testified that he did not 
"do very well with walking [or] standing," and indicated 
that walking was painful.  He further testified that 
"running [was] out of the question."  The veteran also 
complained that the nerve damage from his gunshot wound had 
caused hammering of his toes and weakness in his foot.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record.  In order to determine all the 
manifestations of the veteran's service-connected residuals 
of a gunshot wound, the veteran should be afforded VA 
orthopedic and neurological examinations.

Thereafter, the veteran's disability should also be evaluated 
under applicable regulations relating to muscle injuries, 
scars, and diseases of the peripheral nerves in order to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  See 38 C.F.R. §§ 4.55, 
4.56, 4.71a, 4.73, 4.118, and 4.124a, and Esteban v. Brown, 6 
Vet. App. 259 (1994), in which the Court stated that where 
the symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

Finally, the Board notes that the issue of an extraschedular 
rating has been raised by the veteran.  While the RO has 
considered this issue previously, it should again be 
addressed following the receipt of additional evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for an 
exhaustive search for all the veteran's 
service medical records through official 
channels, including the National 
Personnel Records Center.  In particular, 
it should be ascertained whether there 
are any outstanding records from the 
veteran's first period of active duty, 
from January 1968 to December 1969.  The 
efforts to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims.

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his service-connected 
postoperative residuals of a gunshot 
wound to the left calf since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all previously unobtained medical 
records.  All records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic and 
neurological examinations, to determine 
the current manifestations of and 
severity of his service-connected 
residuals of gunshot wound to the left 
calf.  The veteran should be notified of 
the consequences of his failure to report 
for the examinations as set forth in 38 
C.F.R. § 3.655.

All indicated tests and studies should be 
conducted.  The veteran's complaints and 
the clinical findings should be recorded 
in detail.  It is essential that the 
neurologist discusses the presence or 
absence of symptoms compatible with 
peripheral neuropathy and provides a 
clear description of any other 
neurological findings appropriate.  The 
orthopedic examiner should fully describe 
any weakened movement, excess 
fatigability and incoordination present.  
Determinations as to whether any affected 
joints exhibit pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If for any reason, it is 
not feasible to make the requested 
determinations, this should be stated for 
the record together with the reasons 
therefore.  All residuals of the 
veteran's service-connected residuals of 
a gunshot wound to the left calf, 
including a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.  The claims folder 
should be made available to the examiners 
for use in the study of the case.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations, to include 38 C.F.R. 
§ 3.655, if applicable.  The RO should 
consider all adverse symptomatology 
residual to the wound, including scars, 
neurological damage, and muscle damage.  
In addition, the RO's attention is 
directed to the issue of whether referral 
for consideration of an extraschedular 
rating is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


